DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Applicant’s independent claims 1 and 19 each recite in part “the total weight of the treatment agent added is from 0.01 to 40 mg/m2, based on the surface-reacted calcium carbonate of step a)” and independent claim 11 recites in part “the total weight of the treatment agent on the total surface area or in the pores of the surface-reacted calcium carbonate is from 0.01 to 40 mg/m2, based on the surface-reacted calcium carbonate of step a)”.  Milligrams per square meter or “mg/m2” is a unit of measurement of surface density.  However, Applicant’s specification as originally filed does not disclose the term “surface density”.  In fact, despite the aforementioned claim limitations of independent claims 1, 11 and 19, Applicant’s specification as originally filed does not discuss at all the surface density of the claimed surface-reacted calcium carbonate, the measurement of said physical property, the general understanding of said physical property with respect to the claimed invention, or the significance or criticality, if any, of said physical property with respect to the claimed invention.  Instead, Applicant’s specification as originally filed at page 58, ll. 22-24 discloses the following: “The moisture pick up susceptibility in mg/g divided by the specific surface area in m2/g (calculated based on the specific surface area BET) corresponds to the ‘normalized moisture pick up susceptibility’ expressed in mg/m2 of sample.”  Apparently, Applicant is using “mg/m2”, a unit of measurement of surface density, as the unit of measurement of the “normalized moisture pick up susceptibility” in Applicant’s specification as originally filed without disclosing an explanation.  When reading Applicant’s independent claims 1, 11 and 19, it is not clear whether Applicant’s claimed range “from 0.01 to 40 mg/m2” pertains to the surface density or the normalized moisture pick up susceptibility of the claimed surface-reacted calcium carbonate.  If the aforementioned claimed range refers to the normalized moisture pick up susceptibility of the claimed surface-reacted calcium carbonate, then examiner hereby places Applicant on notice that a future rejection under 35 USC 112(b) will be raised.
For these reasons, Applicant’s independent claims 1, 11 and 19, and claims 2-10, 12-18 and 20 depending therefrom, are indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For purposes of examination, examiner will interpret the aforementioned claimed ranges as pertaining to the surface density of the claimed surface-reacted calcium carbonate.
Appropriate correction is required.

Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Applicant’s dependent claim 3 recites in part “i) a specific surface area of from 15 m2/g to 200 m2/g, measured using nitrogen and the BET method according to ISO 9277”.  The term “ISO” of “ISO 9277” refers to the International Organization for Standardization.  And, the term “9277” of “ISO 9277” refers to a specific test, that is, the determination of the specific surface area of solids by gas adsorption – BET method.  Making the specific surface area measurement contingent upon the testing standard adopted by the ISO renders said claim indefinite.  The International Organization for Standardization is an independent body and, as such, in the future can alter the conditions set forth in performing a specific test, such as “9277”.  There is no guarantee the specific surface area range will be the same or even similar to the range presently recited in dependent claim 3 if the International Organization for Standardization alters said test in the future.
For this reason, Applicant’s dependent claim 3 is indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For purposes of examination, examiner will interpret the aforementioned claim language without giving the recitation “measured using nitrogen and the BET method according to ISO 9277” any patentable weight.
Appropriate correction is required.

Claim 5 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.

Claim 12 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-7, 11-13, 16, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over United States Pre-Grant Patent Application Publication No. 2008/0022901 A1 to Buri et al. (hereinafter “Buri”).

Referring to Applicant’s independent claim 1 and dependent claims 5 and 6, Buri teaches a method for the treatment of a surface-reacted calcium carbonate (See Abstract; par. [0024]), the method comprising the steps of: a) providing surface-reacted calcium carbonate (par. [0024]), wherein the surface-reacted calcium carbonate is a reaction product (par. [0024]) of natural ground calcium carbonate (par. [0030]) or precipitated calcium carbonate (pars. [0150], [0156], [0180], [0302]) with carbon dioxide (pars. [0024], [0033-34]) and one or more H3O+ ion donors (pars. [0027-29]), wherein the carbon dioxide is formed in situ by the H3O+ ion donor treatment and/or is supplied from an external source (pars. [0024], [0033-34]); b) providing a treatment agent such as an unsaturated fatty acids and/or salts thereof (pars. [0024], [0026]; Buri teaches the compounds of R-X type are chosen from among the fatty acids, whether or not saturated, which includes unsaturated fatty acids; Buri teaches such fatty acids include oleic and linoleic), and c) combining the surface-reacted calcium carbonate of step a) with the treatment agent of step b) in one or more steps at exemplary temperatures of 60°C and 70°C (pars. [0097], [0351-352], [0359]; although the specific examples of Buri utilize fatty acids, Buri’s teachings encompass utilizing unsaturated fatty acids and a person having ordinary skill in the art before the effective filing date of the present application would recognize and appreciate how to conduct said experiments at identical or substantially identical temperatures using unsaturated fatty acids) such that the total weight of the treatment agent added is between 0.0001 and 0.1 to the number of moles of CaCO3 (par. [0043]).  Buri teaches the treatment agent of step b) is added in step c) in an amount of between 0.0001 and 0.1 to the number of moles of CaCO3 (par. [0043]), which is equivalent to 0.01% and 10% of treatment agent to the number of moles of CaCO3.  The exemplary temperature values taught by Buri render obvious Applicant’s claimed range.  The exemplary temperature values taught by Buri lie within Applicant’s claimed range of “from 10 to 200°C under mixing”. MPEP 2144.05 [R-10.2019] (I)  The amount of treatment agent taught by Buri renders obvious Applicant’s claimed range.  The amount of treatment agent taught by Buri overlaps Applicant’s claimed range of “from 0.01 to 80.0 wt.-%” according to Applicant’s dependent claim 6. MPEP 2144.05 [R-10.2019] (I)  The recitation “such that the total weight of the treatment agent added is from 0.01 to 40 mg/m2, based on the surface-reacted calcium carbonate of step a)” is inherent within and/or obvious in light of the teachings of Buri.  Buri teaches a method for the treatment of a surface-reacted calcium carbonate utilizing a calcium carbonate source, carbon dioxide, H3O+ ion donors and treatment agent that are identical or substantially identical to Applicant’s claimed method and its claimed constituents.  Furthermore, in carrying the method, Buri teaches the method is carried out at a temperature range under mixing conditions that are identical or substantially identical to Applicant’s claimed method and operating parameters.  Moreover, Buri teaches the amount of treatment agent added during the process is identical or substantially identical to the range recited in Applicant’s dependent claim 6.  There is a reasonable likelihood the claim limitation “such that the total weight of the treatment agent added is from 0.01 to 40 mg/m2, based on the surface-reacted calcium carbonate of step a)” is encompassed by the identical or substantially identical teachings of Buri with respect to Applicant’s claimed invention.  For these reasons, the recitation “such that the total weight of the treatment agent added is from 0.01 to 40 mg/m2, based on the surface-reacted calcium carbonate of step a)” is inherent within and/or obvious in light of the teachings of Buri.
  
Referring to Applicant’s claim 3, Buri teaches the surface-reacted calcium carbonate has a specific surface area of between 1 m2/g and 200 m2/g (par. [0031]).  The specific surface area range taught by Buri renders obvious Applicant’s claimed range.  The specific surface area range taught by Buri shares the highest endpoint and lies within Applicant’s claimed range of “from 15 m2/g to 200 m2/g”. MPEP 2144.05 [R-10.2019] (I)

Referring to Applicant’s claim 4, Buri teaches the treatment agent is dispersed in a suspension (par. [0035]).

Referring to Applicant’s claim 7, Buri teaches the unsaturated fatty acid is oleic acid, linoleic acid and mixtures thereof (par. [0026]).

Referring to Applicant’s independent claim 11 and dependent claim 12, Buri teaches a treated surface-reacted calcium carbonate (See Abstract; par. [0024]) comprising a) a surface-reacted calcium carbonate (par. [0024]), wherein the surface-reacted calcium carbonate is a reaction product (par. [0024]) of natural ground calcium carbonate (par. [0030]) or precipitated calcium carbonate (pars. [0150], [0156], [0180], [0302]) with carbon dioxide (pars. [0024], [0033-34]) and one or more H3O+ ion donors (pars. [0027-29]), wherein the carbon dioxide is formed in situ by the H3O+ ion donor treatment and/or is supplied from an external source (pars. [0024], [0033-34]), wherein 1) the treatment layer or the pore filler consists of a treatment agent such as unsaturated fatty acids and/or salts thereof (pars. [0024], [0026]; Buri teaches the compounds of R-X type are chosen from among the fatty acids, whether or not saturated, which includes unsaturated fatty acids; Buri teaches such fatty acids include oleic and linoleic), and the total weight of the treatment agent added is between 0.0001 and 0.1 to the number of moles of CaCO3 (par. [0043]).  Buri teaches the treatment agent of step b) is added in step c) in an amount of between 0.0001 and 0.1 to the number of moles of CaCO3 (par. [0043]), which is equivalent to 0.01% and 10% of treatment agent to the number of moles of CaCO3.  The recitation “the total weight of the treatment agent on the total surface area or in the pores of the surface-reacted calcium carbonate is from 0.01 to 40 mg/m2, based on the surface-reacted calcium carbonate of step a)” is inherent within and/or obvious in light of the teachings of Buri.  Buri teaches a method for the treatment of a surface-reacted calcium carbonate utilizing a calcium carbonate source, carbon dioxide, H3O+ ion donors and treatment agent that are identical or substantially identical to Applicant’s claimed method and its claimed constituents.  Furthermore, in carrying the method, Buri teaches the method is carried out at a temperature range under mixing conditions that are identical or substantially identical to Applicant’s claimed method and operating parameters.  Moreover, for instance, Buri teaches the amount of treatment agent added during the process is identical or substantially identical to the range recited in Applicant’s dependent claim 6.  There is a reasonable likelihood the claim limitation “the total weight of the treatment agent on the total surface area or in the pores of the surface-reacted calcium carbonate is from 0.01 to 40 mg/m2, based on the surface-reacted calcium carbonate of step a)” is encompassed by the identical or substantially identical teachings of Buri with respect to Applicant’s claimed invention.  For these reasons, the recitation “such that the total weight of the treatment agent added is from 0.01 to 40 mg/m2, based on the surface-reacted calcium carbonate of step a)” is inherent within and/or obvious in light of the teachings of Buri.  Likewise, these aforementioned teachings of Buri also support the treatment agent disclosed therein, e.g., unsaturated fatty acids such as oleic and linoleic acids, forms a coating or layer on the exterior surface and/or within the pores of the calcium carbonate when carrying out the method disclosed therein. MPEP 2112.01 [R-10.2019] (I),(II)  For these reasons too, the recitation “b) a treatment agent is located as a treatment layer on at least a part of the surface of the surface-reacted calcium carbonate and/or the treatment agent is loaded into at least a part of the pores as a pore filler of the surface-reacted calcium carbonate” is inherent within and/or obvious in light of the teachings of Buri.

Referring to Applicant’s claim 13, the recitation “the treated surface-reacted calcium carbonate has a moisture pick up susceptibility in the range from 0.05 to 100 mg/g” is inherent within and/or obvious in light of the teachings of Buri.  Buri teaches a method for the treatment of a surface-reacted calcium carbonate utilizing a calcium carbonate source, carbon dioxide, H3O+ ion donors and treatment agent that are identical or substantially identical to Applicant’s claimed method and its claimed constituents.  Furthermore, in carrying the method, Buri teaches the method is carried out at a temperature range under mixing conditions that are identical or substantially identical to Applicant’s claimed method and operating parameters.  For these reasons, the recitation the recitation “the treated surface-reacted calcium carbonate has a moisture pick up susceptibility in the range from 0.05 to 100 mg/g” is inherent within and/or obvious in light of the teachings of Buri is inherent within and/or obvious in light of the teachings of Buri.

Referring to Applicant’s independent claim 16, Buri teaches a product comprising the treated surface-reacted calcium carbonate of claim 11 as an oxygen scavenger (See Abstract; pars. [0024], [0026-29], [0030], [0033-34], [0043], [0150], [0156], [0180], [0302]).  Buri teaches a method for the treatment of a surface-reacted calcium carbonate utilizing a calcium carbonate source, carbon dioxide, H3O+ ion donors and treatment agent that are identical or substantially identical to Applicant’s claimed method and its claimed constituents.  Furthermore, in carrying the method, Buri teaches the method is carried out at a temperature range under mixing conditions that are identical or substantially identical to Applicant’s claimed method and operating parameters.  Moreover, Buri teaches the resultant treated surface-reacted calcium carbonate of claim 11 is used in polymer compositions (par. [0020]), coatings (par. [0020]), and polymer coatings (par. [0020]).  As the resultant treated surface-reacted calcium carbonate of Buri is fabricated using a method that is identical or substantially identical to Applicant’s claimed method of independent claim 1, the resultant treated surface-reacted calcium carbonate of Buri is reasonably expected to exhibit and possess the same properties as Applicant’s claimed treated surface-reacted calcium carbonate.  MPEP 2112.01 [R-10.2019] (I),(II)  For these reasons, a product comprising the treated surface-reacted calcium carbonate of Buri is reasonably expected to act as an oxygen scavenger according to Applicant’s claim language.

Referring to Applicant’s claim 17, Buri teaches the product is selected from the group consisting of polymer compositions (par. [0020]), coatings (par. [0020]), and polymer coatings (par. [0020]).

Referring to Applicant’s independent claim 19, Buri teaches a method for the treatment of a surface-reacted calcium carbonate (See Abstract; par. [0024]), the method comprising the steps of: a) providing surface-reacted calcium carbonate (par. [0024]), wherein the surface-reacted calcium carbonate is a reaction product (par. [0024]) of natural ground calcium carbonate (par. [0030]) or precipitated calcium carbonate (pars. [0150], [0156], [0180], [0302]) with carbon dioxide (pars. [0024], [0033-34]) and one or more H3O+ ion donors (pars. [0027-29]), wherein the carbon dioxide is formed in situ by the H3O+ ion donor treatment and/or is supplied from an external source (pars. [0024], [0033-34]); b) providing a treatment agent such as an unsaturated fatty acids and/or salts thereof (pars. [0024], [0026]; Buri teaches the compounds of R-X type are chosen from among the fatty acids, whether or not saturated, which includes unsaturated fatty acids; Buri teaches such fatty acids include oleic and linoleic), and c) combining the surface-reacted calcium carbonate of step a) with the treatment agent of step b) in one or more steps at exemplary temperatures of 60°C and 70°C (pars. [0097], [0351-352], [0359]; although the specific examples of Buri utilize fatty acids, Buri’s teachings encompass utilizing unsaturated fatty acids and a person having ordinary skill in the art before the effective filing date of the present application would recognize and appreciate how to conduct said experiments at identical or substantially identical temperatures using unsaturated fatty acids) such that the total weight of the treatment agent added is between 0.0001 and 0.1 to the number of moles of CaCO3 (par. [0043]).  Buri teaches the treatment agent of step b) is added in step c) in an amount of between 0.0001 and 0.1 to the number of moles of CaCO3 (par. [0043]), which is equivalent to 0.01% and 10% of treatment agent to the number of moles of CaCO3.  The exemplary temperature values taught by Buri render obvious Applicant’s claimed range.  The exemplary temperature values taught by Buri lie within Applicant’s claimed range of “from 10 to 200°C under mixing”. MPEP 2144.05 [R-10.2019] (I)  The recitation “such that the total weight of the treatment agent added is from 0.01 to 40 mg/m2, based on the surface-reacted calcium carbonate of step a)” is inherent within and/or obvious in light of the teachings of Buri.  Buri teaches a method for the treatment of a surface-reacted calcium carbonate utilizing a calcium carbonate source, carbon dioxide, H3O+ ion donors and treatment agent that are identical or substantially identical to Applicant’s claimed method and its claimed constituents.  Furthermore, in carrying the method, Buri teaches the method is carried out at a temperature range under mixing conditions that are identical or substantially identical to Applicant’s claimed method and operating parameters.  There is a reasonable likelihood the claim limitation “such that the total weight of the treatment agent added is from 0.01 to 40 mg/m2, based on the surface-reacted calcium carbonate of step a)” is encompassed by the identical or substantially identical teachings of Buri with respect to Applicant’s claimed invention.  For these reasons, the recitation “such that the total weight of the treatment agent added is from 0.01 to 40 mg/m2, based on the surface-reacted calcium carbonate of step a)” is inherent within and/or obvious in light of the teachings of Buri.  Lastly, as Applicant’s claimed steps “d)”, “e)” and “f)” are all recited as being “optional”, Buri is not required to teach or suggest the aforementioned claimed steps.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over United States Pre-Grant Patent Application Publication No. 2008/0022901 A1 to Buri et al. (hereinafter “Buri”) as applied to claim 1 above, and further in view of United States Pre-Grant Patent Application Publication No. 2013/0217819 A1 to Buri et al. (hereinafter “Buri II”).

Referring to Applicant’s claim 2, although Buri teaches the natural ground calcium carbonate (par. [0030]) is selected from calcium carbonate containing minerals (par. [0030]) selected from the group comprising marble (par. [0030]), chalk (par. [0030]), dolomite (par. [0030]) and mixtures thereof (par. [0030]), Buri does not teach explicitly that “the precipitated calcium carbonate is selected from the group comprising precipitated calcium carbonates having aragonitic, vateritic or calcitic mineralogical crystal forms or mixtures thereof” according to Applicant’s claim language.
However, Buri II teaches a process for preparing such treated mineral filler products, and to its preferred use in the field of plastic applications (See Abstract of Buri). Buri teaches the process for preparing the treated mineral filler product is provided, characterised in that said process comprises the steps of (par. [0056] of Buri): (a) providing at least one calcium carbonate- containing mineral filler (par. [0057] of Buri); (b) providing at least one saturated aliphatic carboxylic acid having between 6 and 9 carbon atoms (par. [0058] of Buri); (c) contacting said at least one calcium carbonate containing mineral filler of step (a), in one or more steps, with the at least one saturated aliphatic carboxylic acid of step (b) such that the added amount of said at least one saturated aliphatic carboxylic acid corresponds to a theoretical total number of molecules of between 1x1018 and 1x1020 /m2 on the surface of the treated mineral filler product (par. [0059] of Buri); and (d) forming a treatment layer comprising said at least one saturated aliphatic carboxylic acid and/or reaction products of said at least one saturated aliphatic carboxylic acid on the surface of said at least one mineral filler resulting in a treated mineral filler product (par. [0060] of Buri). In at least one embodiment, Buri teaches the at least one calcium carbonate-containing mineral filler is precipitated calcium carbonate (PCC), namely one or more of the aragonitic, vateritic and calcitic mineralogical crystal forms, and/or natural ground calcium carbonate (GCC), namely one or more of marble, limestone, or chalk, and/or dolomite and preferably is marble and/or dolomite (par. [0062] of Buri).
There is a reasonable expectation the natural ground calcium carbonate taught by Buri can be substituted with any one of the aragonitic, vateritic and calcitic mineralogical crystal forms of the precipitated calcium carbonates taught by Buri II.  Both Buri and Buri II teach processes for producing treated mineral filler products, that is, surface-reacted calcium carbonate (See Abstract; pars. [0024], [0026-29], [0030], [0033-34], [0043], [0150], [0156], [0180], [0302]) of Buri; pars. [0056-60], [0062] of Buri II), including treating either natural ground calcium carbonate or precipitated calcium carbonate to form the surface-reacted calcium carbonate (pars. [0030], [0150], [0156], [0180], [0302] of Buri; par. [0062] of Buri II). According to the teachings of Buri and Buri II, natural ground calcium carbonate and precipitated calcium carbonate are both suitable for use in forming surface-reacted calcium carbonate MPEP 2144.06 [R-08.2012] (I) and are thus substitutable for the same intended purpose. MPEP 2144.07 [R-08.2012]  A person having ordinary skill in the art before the effective filing date of the present application would recognize and appreciate the natural ground calcium carbonate of Buri can be substituted with any one of the aragonitic, vateritic and calcitic mineralogical crystal forms of the precipitated calcium carbonates taught by Buri II.  A person having ordinary skill in the art before the effective filing date of the present application would be motivated to do so given Buri and Buri II teach processes for producing treated mineral filler products, that is, surface-reacted calcium carbonate (See Abstract; pars. [0024], [0026-29], [0030], [0033-34], [0043], [0150], [0156], [0180], [0302]) of Buri; pars. [0056-60], [0062] of Buri II), including treating either natural ground calcium carbonate or precipitated calcium carbonate to form the surface-reacted calcium carbonate (pars. [0030], [0150], [0156], [0180], [0302] of Buri; par. [0062] of Buri II), and thus natural ground calcium carbonate and precipitated calcium carbonate are both suitable for use in forming surface-reacted calcium carbonate MPEP 2144.06 [R-08.2012] (I) and are thus substitutable for the same intended purpose. MPEP 2144.07 [R-08.2012]

Claims 8 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over United States Pre-Grant Patent Application Publication No. 2008/0022901 A1 to Buri et al. (hereinafter “Buri”) as applied to claim 1 above, and further in view of Canadian Patent Application Publication No. 2 943 499 A1 to Tomita Pharmaceutical Co. Ltd. (hereinafter “Tomita”) (copy provided in prior Official action).

Referring to Applicant’s claim 8, Buri teaches a method for the treatment of a surface-reacted calcium carbonate (See Abstract; par. [0024]), the method comprising the steps of: a) providing surface-reacted calcium carbonate (par. [0024]), wherein the surface-reacted calcium carbonate is a reaction product (par. [0024]) of natural ground calcium carbonate (par. [0030]) or precipitated calcium carbonate (pars. [0150], [0156], [0180], [0302]) with carbon dioxide (pars. [0024], [0033-34]) and one or more H3O+ ion donors (pars. [0027-29]), wherein the carbon dioxide is formed in situ by the H3O+ ion donor treatment and/or is supplied from an external source (pars. [0024], [0033-34]); b) providing a treatment agent such as an unsaturated fatty acids and/or salts thereof (pars. [0024], [0026]; Buri teaches the compounds of R-X type are chosen from among the fatty acids, whether or not saturated, which includes unsaturated fatty acids; Buri teaches such fatty acids include oleic and linoleic), and c) combining the surface-reacted calcium carbonate of step a) with the treatment agent of step b) in one or more steps at exemplary temperatures of 60°C and 70°C (pars. [0097], [0351-352], [0359]; although the specific examples of Buri utilize fatty acids, Buri’s teachings encompass utilizing unsaturated fatty acids and a person having ordinary skill in the art before the effective filing date of the present application would recognize and appreciate how to conduct said experiments at identical or substantially identical temperatures using unsaturated fatty acids) such that the total weight of the treatment agent added is between 0.0001 and 0.1 to the number of moles of CaCO3 (par. [0043]).  Yet, Buri does not teach explicitly “the treatment agent is ascorbic acid and/or salts thereof, gallic acid and/or salts thereof and mixtures thereof” according to Applicant’s claim language.
However, Tomita teaches a powdered tobermorite type calcium silicate-based material and a deoxidizing agent that contains the powdered tobermorite-type calcium silicate-based material (See Abstract; page 13, Section 2, first paragraph of Tomita). In particular Tomita teaches the deoxidizing agent is an easily oxidizable organic compound can be used for the easily oxidizable component (page 13, Section 2, second paragraph of Tomita). In particular, Tomita teaches known compounds used in deoxidizing agents include at least one type of ascorbic acid (page 13, Section 2, second paragraph of Tomita), gallic acid (page 13, Section 2, second paragraph of Tomita) and unsaturated fatty acids (page 14, Section 2, first paragraph of Tomita). There is a reasonable expectation the unsaturated fatty acids of Buri can be substituted with either ascorbic acid or gallic acid as taught by Tomita.  Despite utilizing different nomenclature, both Buri and Tomita teach utilizing ascorbic acid, gallic acid and unsaturated fatty acids for modifying calcium containing particles.  For this reason, a person having ordinary skill in the art before the effective filing date of the present application would be motivated to substitute the unsaturated fatty acids of Buri with either ascorbic acid or gallic acid as taught by Tomita.

Referring to Applicant’s claim 20, Buri teaches a method for the treatment of a surface-reacted calcium carbonate (See Abstract; par. [0024]), the method comprising the steps of: a) providing surface-reacted calcium carbonate (par. [0024]), wherein the surface-reacted calcium carbonate is a reaction product (par. [0024]) of natural ground calcium carbonate (par. [0030]) or precipitated calcium carbonate (pars. [0150], [0156], [0180], [0302]) with carbon dioxide (pars. [0024], [0033-34]) and one or more H3O+ ion donors (pars. [0027-29]), wherein the carbon dioxide is formed in situ by the H3O+ ion donor treatment and/or is supplied from an external source (pars. [0024], [0033-34]); b) providing a treatment agent such as an unsaturated fatty acids and/or salts thereof (pars. [0024], [0026]; Buri teaches the compounds of R-X type are chosen from among the fatty acids, whether or not saturated, which includes unsaturated fatty acids; Buri teaches such fatty acids include oleic and linoleic), and c) combining the surface-reacted calcium carbonate of step a) with the treatment agent of step b) in one or more steps at exemplary temperatures of 60°C and 70°C (pars. [0097], [0351-352], [0359]; although the specific examples of Buri utilize fatty acids, Buri’s teachings encompass utilizing unsaturated fatty acids and a person having ordinary skill in the art before the effective filing date of the present application would recognize and appreciate how to conduct said experiments at identical or substantially identical temperatures using unsaturated fatty acids) such that the total weight of the treatment agent added is between 0.0001 and 0.1 to the number of moles of CaCO3 (par. [0043]).  Yet, Buri does not teach explicitly “the treatment agent is gallic acid and/or salts thereof” according to Applicant’s claim language.
However, Tomita teaches a powdered tobermorite type calcium silicate-based material and a deoxidizing agent that contains the powdered tobermorite-type calcium silicate-based material (See Abstract; page 13, Section 2, first paragraph of Tomita). In particular Tomita teaches the deoxidizing agent is an easily oxidizable organic compound can be used for the easily oxidizable component (page 13, Section 2, second paragraph of Tomita). In particular, Tomita teaches known compounds used in deoxidizing agents include at least one type of ascorbic acid (page 13, Section 2, second paragraph of Tomita), gallic acid (page 13, Section 2, second paragraph of Tomita) and unsaturated fatty acids (page 14, Section 2, first paragraph of Tomita). There is a reasonable expectation the unsaturated fatty acids of Buri can be substituted with gallic acid as taught by Tomita.  Despite utilizing different nomenclature, both Buri and Tomita teach utilizing gallic acid and unsaturated fatty acids for modifying calcium containing particles.  For this reason, a person having ordinary skill in the art before the effective filing date of the present application would be motivated to substitute the unsaturated fatty acids of Buri with gallic acid as taught by Tomita.

Claims 9, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over United States Pre-Grant Patent Application Publication No. 2008/0022901 A1 to Buri et al. (hereinafter “Buri”) as applied to claims 1 and 11 above, and further in view of United States Pre-Grant Patent Application Publication No. 2002/0102404 A1 to Nakai et al. (hereinafter “Nakai”).

Referring to Applicant’s claim 9, Buri teaches a method for the treatment of a surface-reacted calcium carbonate (See Abstract; par. [0024]), the method comprising the steps of: a) providing surface-reacted calcium carbonate (par. [0024]), wherein the surface-reacted calcium carbonate is a reaction product (par. [0024]) of natural ground calcium carbonate (par. [0030]) or precipitated calcium carbonate (pars. [0150], [0156], [0180], [0302]) with carbon dioxide (pars. [0024], [0033-34]) and one or more H3O+ ion donors (pars. [0027-29]), wherein the carbon dioxide is formed in situ by the H3O+ ion donor treatment and/or is supplied from an external source (pars. [0024], [0033-34]); b) providing a treatment agent such as an unsaturated fatty acids and/or salts thereof (pars. [0024], [0026]; Buri teaches the compounds of R-X type are chosen from among the fatty acids, whether or not saturated, which includes unsaturated fatty acids; Buri teaches such fatty acids include oleic and linoleic), and c) combining the surface-reacted calcium carbonate of step a) with the treatment agent of step b) in one or more steps at exemplary temperatures of 60°C and 70°C (pars. [0097], [0351-352], [0359]; although the specific examples of Buri utilize fatty acids, Buri’s teachings encompass utilizing unsaturated fatty acids and a person having ordinary skill in the art before the effective filing date of the present application would recognize and appreciate how to conduct said experiments at identical or substantially identical temperatures using unsaturated fatty acids) such that the total weight of the treatment agent added is between 0.0001 and 0.1 to the number of moles of CaCO3 (par. [0043]).  Yet, Buri does not teach explicitly “the method comprises a further step d) of treating the surface-reacted calcium carbonate obtained in step c) with at least one supplemental agent which is a hydrophobising agent” according to Applicant’s claim language.
Nakai teaches a method for the treatment of a surface-reacted calcium carbonate (See Abstract of Nakai), the method comprising the steps of: a) providing surface-reacted calcium carbonate (pars. [0033-34] of Nakai), wherein the surface-reacted calcium carbonate is a reaction product of natural ground calcium carbonate with carbon dioxide (pars. [0033-34] of Nakai), wherein the carbon dioxide is supplied from an external source (par. [0034] of Nakai); b) providing a treatment agent such as unsaturated fatty acids and salts thereof (pars. [0036-37] of Nakai), and c) combining the surface-reacted calcium carbonate of step a) with the treatment agent of step b) in one or more steps under mixing and heating (par. [0074] of Nakai).  Nakai teaches further a step d) of treating the surface-reacted calcium carbonate obtained in step c) with at least one supplemental agent such as phosphoric ester blend of one or more phosphoric acid mono-ester and one or more phosphoric acid di-ester (pars. [0017], [0048-49], [0051] of Nakai). There is a reasonable expectation the treated surface-reacted calcium carbonate taught by Buri can be further modified include at least one supplemental agent such as phosphoric ester blend of one or more phosphoric acid mono-ester and one or more phosphoric acid di-ester taught by Nakai (pars. [0017], [0048-49], [0051] of Nakai). Given both Buri and Nakai are drawn to fabricating and/or modifying surface-reacted calcium carbonate, a person having ordinary skill in the art would be motivated to further modify the treated surface-reacted calcium carbonate taught by Buri and incorporate at least one supplemental agent such as phosphoric ester blend of one or more phosphoric acid mono-ester and one or more phosphoric acid di-ester taught by Nakai (pars. [0017], [0048-49], [0051] of Nakai).

Referring to Applicant’s claim 14, Buri teaches a treated surface-reacted calcium carbonate (See Abstract; par. [0024]) comprising a) a surface-reacted calcium carbonate (par. [0024]), wherein the surface-reacted calcium carbonate is a reaction product (par. [0024]) of natural ground calcium carbonate (par. [0030]) or precipitated calcium carbonate (pars. [0150], [0156], [0180], [0302]) with carbon dioxide (pars. [0024], [0033-34]) and one or more H3O+ ion donors (pars. [0027-29]), wherein the carbon dioxide is formed in situ by the H3O+ ion donor treatment and/or is supplied from an external source (pars. [0024], [0033-34]), wherein 1) the treatment layer or the pore filler consists of a treatment agent such as unsaturated fatty acids and/or salts thereof (pars. [0024], [0026]; Buri teaches the compounds of R-X type are chosen from among the fatty acids, whether or not saturated, which includes unsaturated fatty acids; Buri teaches such fatty acids include oleic and linoleic), and the total weight of the treatment agent added is between 0.0001 and 0.1 to the number of moles of CaCO3 (par. [0043]).  Buri teaches the treatment agent of step b) is added in step c) in an amount of between 0.0001 and 0.1 to the number of moles of CaCO3 (par. [0043]), which is equivalent to 0.01% and 10% of treatment agent to the number of moles of CaCO3.  The recitation “the total weight of the treatment agent on the total surface area or in the pores of the surface-reacted calcium carbonate is from 0.01 to 40 mg/m2, based on the surface-reacted calcium carbonate of step a)” is inherent within and/or obvious in light of the teachings of Buri.  Buri teaches a method for the treatment of a surface-reacted calcium carbonate utilizing a calcium carbonate source, carbon dioxide, H3O+ ion donors and treatment agent that are identical or substantially identical to Applicant’s claimed method and its claimed constituents.  Furthermore, in carrying the method, Buri teaches the method is carried out at a temperature range under mixing conditions that are identical or substantially identical to Applicant’s claimed method and operating parameters.  Moreover, for instance, Buri teaches the amount of treatment agent added during the process is identical or substantially identical to the range recited in Applicant’s dependent claim 6.  There is a reasonable likelihood the claim limitation “the total weight of the treatment agent on the total surface area or in the pores of the surface-reacted calcium carbonate is from 0.01 to 40 mg/m2, based on the surface-reacted calcium carbonate of step a)” is encompassed by the identical or substantially identical teachings of Buri with respect to Applicant’s claimed invention.  For these reasons, the recitation “such that the total weight of the treatment agent added is from 0.01 to 40 mg/m2, based on the surface-reacted calcium carbonate of step a)” is inherent within and/or obvious in light of the teachings of Buri.  Likewise, these aforementioned teachings of Buri also support the treatment agent disclosed therein, e.g., unsaturated fatty acids such as oleic and linoleic acids, forms a coating or layer on the exterior surface and/or within the pores of the calcium carbonate when carrying out the method disclosed therein. MPEP 2112.01 [R-10.2019] (I),(II)  For these reasons too, the recitation “b) a treatment agent is located as a treatment layer on at least a part of the surface of the surface-reacted calcium carbonate and/or the treatment agent is loaded into at least a part of the pores as a pore filler of the surface-reacted calcium carbonate” is inherent within and/or obvious in light of the teachings of Buri.  Yet, Buri does not teach explicitly “wherein the treated surface-reacted calcium carbonate comprises at least one supplemental agent which is a hydrophobising agent which at least partially covers the treated surface-reacted calcium carbonate or is loaded into at least a part of the pores of treated surface-reacted calcium carbonate” according to Applicant’s claim language.
	However, Nakai teaches a method for the treatment of a surface-reacted calcium carbonate (See Abstract of Nakai), the method comprising the steps of: a) providing surface-reacted calcium carbonate (pars. [0033-34] of Nakai), wherein the surface-reacted calcium carbonate is a reaction product of natural ground calcium carbonate with carbon dioxide (pars. [0033-34] of Nakai), wherein the carbon dioxide is supplied from an external source (par. [0034] of Nakai); b) providing a treatment agent such as unsaturated fatty acids and salts thereof (pars. [0036-37] of Nakai), and c) combining the surface-reacted calcium carbonate of step a) with the treatment agent of step b) in one or more steps under mixing and heating (par. [0074] of Nakai). Nakai teaches further a step d) of treating the surface-reacted calcium carbonate obtained in step c) with at least one supplemental agent such as phosphoric ester blend of one or more phosphoric acid mono-ester and one or more phosphoric acid di-ester (pars. [0017], [0048-49], [0051] of Nakai). There is a reasonable expectation the treated surface-reacted calcium carbonate taught by Buri can be further modified include at least one supplemental agent such as phosphoric ester blend of one or more phosphoric acid mono-ester and one or more phosphoric acid di-ester taught by Nakai (pars. [0017], [0048-49], [0051] of Nakai). Given both Buri and Nakai are drawn to fabricating and/or modifying surface-reacted calcium carbonate, a person having ordinary skill in the art would be motivated to further modify the treated surface-reacted calcium carbonate taught by Buri and incorporate at least one supplemental agent such as phosphoric ester blend of one or more phosphoric acid mono-ester and one or more phosphoric acid di-ester taught by Nakai (pars. [0017], [0048-49], [0051] of Nakai).

Referring to Applicant’s claim 15, Buri as modified by Nakai teaches the total weight of the at least one hydrophobising agent on the total surface area of the treated surface-reacted calcium carbonate is from 0.1 to about 1 mg/m2 (par. [0025] of Nakai).  The hydrophobising agent total weight range taught by Buri as modified by Nakai renders obvious Applicant’s claimed range. The treatment total weight range taught by Buri as modified by Nakai lies within Applicant’s claimed range of “from 0.001 to 10 mg/m2”. MPEP 2144.05 [R-10.2019] (I)

Claims 10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over United States Pre-Grant Patent Application Publication No. 2008/0022901 A1 to Buri et al. (hereinafter “Buri”) as applied to claim 1 and 9 above, and further in view of United States Patent No. 5,977,212 to Ebner et al. (hereinafter “Ebner”).

Referring to Applicant’s claim 10, Buri teaches a method for the treatment of a surface-reacted calcium carbonate (See Abstract; par. [0024]), the method comprising the steps of: a) providing surface-reacted calcium carbonate (par. [0024]), wherein the surface-reacted calcium carbonate is a reaction product (par. [0024]) of natural ground calcium carbonate (par. [0030]) or precipitated calcium carbonate (pars. [0150], [0156], [0180], [0302]) with carbon dioxide (pars. [0024], [0033-34]) and one or more H3O+ ion donors (pars. [0027-29]), wherein the carbon dioxide is formed in situ by the H3O+ ion donor treatment and/or is supplied from an external source (pars. [0024], [0033-34]); b) providing a treatment agent such as an unsaturated fatty acids and/or salts thereof (pars. [0024], [0026]; Buri teaches the compounds of R-X type are chosen from among the fatty acids, whether or not saturated, which includes unsaturated fatty acids; Buri teaches such fatty acids include oleic and linoleic), and c) combining the surface-reacted calcium carbonate of step a) with the treatment agent of step b) in one or more steps at exemplary temperatures of 60°C and 70°C (pars. [0097], [0351-352], [0359]; although the specific examples of Buri utilize fatty acids, Buri’s teachings encompass utilizing unsaturated fatty acids and a person having ordinary skill in the art before the effective filing date of the present application would recognize and appreciate how to conduct said experiments at identical or substantially identical temperatures using unsaturated fatty acids) such that the total weight of the treatment agent added is between 0.0001 and 0.1 to the number of moles of CaCO3 (par. [0043]).  Yet, Buri does not teach explicitly the method further comprises the step of “encapsulating the surface-reacted calcium carbonate obtained in step c)” according to Applicant’s claim language.
However, Ebner teaches a method for the treatment of a calcium carbonate (See Abstract of Ebner).  In at least one embodiment, Ebner teaches the method comprises the steps of: a) providing calcium carbonate (col. 4, ll. 12-16, 37-39, 41-42 of Ebner); b) providing a treatment agent being selected from the group consisting of ascorbic acid and/or salts thereof (col. 5, ll. 15-22 of Ebner), and c) combining the calcium carbonate of step a) with the treatment agent of step b) in one or more steps (col. 6, ll. 13-16, 30-33 of Ebner).  Ebner teaches the composition may be formulated in any convenient form, such as a melt, plastisol, organic solution, dry blend, latex or dispersion (col. 10, ll. 33-35 of Ebner).  In particular, Ebner teaches a polymer matrix carrier of the subject composition may be selected from those used to form coatings (col. 10, ll. 46-47 of Ebner).  Ebner teaches further the polymer carrier matrix may be mixed with the composition to provide an encapsulated particulate (col. 10, ll. 54-57 of Ebner).  There is a reasonable expectation the resultant treated surface-reacted calcium carbonate of Buri can be encapsulated according to Ebner’s teachings.  Both Buri and Ebner teach processes for producing treated mineral filler products, that is, surface-reacted calcium carbonate (See Abstract; pars. [0024], [0026-29], [0030], [0033-34], [0043], [0150], [0156], [0180], [0302]) of Buri; col. 4, ll. 12-16, 37-39, 41-42; col. 5, ll. 15-22; col. 6, ll. 13-16, 30-35 of Ebner), including utilizing said treated surface-reacted calcium carbonate in polymer compositions (par. [0020]) of Buri; col. 10, ll. 33-35 of Ebner), coatings (par. [0020]) of Buri; col. 10, ll. 46-49 of Ebner), and polymer coatings (par. [0020]) of Buri; col. 10, ll. 46-49 of Ebner).  As a result, both Buri and Ebner recognize the selection of the treated surface-reacted calcium carbonate based on its suitability for its intended use, that is, as a filler in aforementioned polymer compositions and coatings. MPEP 2144.07 [R-08.2012]  For this reason, a person having ordinary skill in the art before the effective filing date of the present application would recognize and appreciate the treated surface-reacted calcium carbonate of Buri and can be further modified by encapsulating the treated surface-reacted calcium carbonate in a polymer material matrix according to Ebner’s teachings.  A person having ordinary skill in the art before the effective filing date of the present application would be motivated to do so given both Buri and Ebner recognize the selection of the treated surface-reacted calcium carbonate based on its suitability for its intended use, that is, as a filler in aforementioned polymer compositions and coatings. MPEP 2144.07 [R-08.2012]

Referring to Applicant’s claim 18, Buri teaches a method for the treatment of a surface-reacted calcium carbonate (See Abstract; par. [0024]), the method comprising the steps of: a) providing surface-reacted calcium carbonate (par. [0024]), wherein the surface-reacted calcium carbonate is a reaction product (par. [0024]) of natural ground calcium carbonate (par. [0030]) or precipitated calcium carbonate (pars. [0150], [0156], [0180], [0302]) with carbon dioxide (pars. [0024], [0033-34]) and one or more H3O+ ion donors (pars. [0027-29]), wherein the carbon dioxide is formed in situ by the H3O+ ion donor treatment and/or is supplied from an external source (pars. [0024], [0033-34]); b) providing a treatment agent such as an unsaturated fatty acids and/or salts thereof (pars. [0024], [0026]; Buri teaches the compounds of R-X type are chosen from among the fatty acids, whether or not saturated, which includes unsaturated fatty acids; Buri teaches such fatty acids include oleic and linoleic), and c) combining the surface-reacted calcium carbonate of step a) with the treatment agent of step b) in one or more steps at exemplary temperatures of 60°C and 70°C (pars. [0097], [0351-352], [0359]; although the specific examples of Buri utilize fatty acids, Buri’s teachings encompass utilizing unsaturated fatty acids and a person having ordinary skill in the art before the effective filing date of the present application would recognize and appreciate how to conduct said experiments at identical or substantially identical temperatures using unsaturated fatty acids) such that the total weight of the treatment agent added is between 0.0001 and 0.1 to the number of moles of CaCO3 (par. [0043]).  Yet, Buri does not teach explicitly the method further comprises the step of  “encapsulating the surface-reacted calcium carbonate obtained in step d)” according to Applicant’s claim language.
However, Ebner teaches a method for the treatment of a calcium carbonate (See Abstract of Ebner).  In at least one embodiment, Ebner teaches the method comprises the steps of: a) providing calcium carbonate (col. 4, ll. 12-16, 37-39, 41-42 of Ebner); b) providing a treatment agent being selected from the group consisting of ascorbic acid and/or salts thereof (col. 5, ll. 15-22 of Ebner), and c) combining the calcium carbonate of step a) with the treatment agent of step b) in one or more steps (col. 6, ll. 13-16, 30-33 of Ebner).  Ebner teaches the composition may be formulated in any convenient form, such as a melt, plastisol, organic solution, dry blend, latex or dispersion (col. 10, ll. 33-35 of Ebner).  In particular, Ebner teaches a polymer matrix carrier of the subject composition may be selected from those used to form coatings (col. 10, ll. 46-47 of Ebner).  Ebner teaches further the polymer carrier matrix may be mixed with the composition to provide an encapsulated particulate (col. 10, ll. 54-57 of Ebner).  There is a reasonable expectation the resultant treated surface-reacted calcium carbonate of Buri can be encapsulated according to Ebner’s teachings.  Both Buri and Ebner teach processes for producing treated mineral filler products, that is, surface-reacted calcium carbonate (See Abstract; pars. [0024], [0026-29], [0030], [0033-34], [0043], [0150], [0156], [0180], [0302]) of Buri; col. 4, ll. 12-16, 37-39, 41-42; col. 5, ll. 15-22; col. 6, ll. 13-16, 30-35 of Ebner), including utilizing said treated surface-reacted calcium carbonate in polymer compositions (par. [0020]) of Buri; col. 10, ll. 33-35 of Ebner), coatings (par. [0020]) of Buri; col. 10, ll. 46-49 of Ebner), and polymer coatings (par. [0020]) of Buri; col. 10, ll. 46-49 of Ebner).  As a result, both Buri and Ebner recognize the selection of the treated surface-reacted calcium carbonate based on its suitability for its intended use, that is, as a filler in aforementioned polymer compositions and coatings. MPEP 2144.07 [R-08.2012]  For this reason, a person having ordinary skill in the art before the effective filing date of the present application would recognize and appreciate the treated surface-reacted calcium carbonate of Buri and can be further modified by encapsulating the treated surface-reacted calcium carbonate in a polymer material matrix according to Ebner’s teachings.  A person having ordinary skill in the art before the effective filing date of the present application would be motivated to do so given both Buri and Ebner recognize the selection of the treated surface-reacted calcium carbonate based on its suitability for its intended use, that is, as a filler in aforementioned polymer compositions and coatings. MPEP 2144.07 [R-08.2012]

Response to Arguments
Applicant’s arguments, see Reply and Amendment under 37 CFR 1.111, filed April 24, 2022, with respect to the rejections of claims 1, 3-7, 11, 12, 16, 17 and 19 under 35 USC 102(a)(1); rejection of claim 13 under 35 USC 102/103; rejection of claim 2 under 35 USC 103; rejection of claims 9, 14 and 15 under 35 USC 103; rejection of claims 10 and 18 under 35 USC 103; and, rejection of claims 8 and 20 under 35 USC 103, have been fully considered and are persuasive.  Therefore, the aforementioned claim rejections have been withdrawn.  However, upon further consideration, new grounds of rejection are made in view of United States Pre-Grant Patent Application Publication No. 2008/0022901 A1 to Buri et al.; Canadian Patent Application Publication No. 2 943 499 A1 to Tomita Pharmaceutical Co. Ltd.; United States Pre-Grant Patent Application Publication No. 2002/0102404 A1 to Nakai et al.; and, United States Patent No. 5,977,212 to Ebner et al.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSS J CHRISTIE whose telephone number is (571)270-3478. The examiner can normally be reached 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on 571-270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ross J. Christie/
Assistant Examiner, Work Group 1731

/PEGAH PARVINI/Primary Examiner, Art Unit 1731